306 S.W.3d 100 (2010)
STATE of Missouri, Respondent,
v.
Ronald L. TROWER, Appellant.
No. WD 70024.
Missouri Court of Appeals, Western District.
January 12, 2010.
Kent Denzel, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq. and Richard Starnes Esq., Jefferson City, MO, for respondent.
Before Division One: LISA WHITE HARDWICK, P.J., and JAMES M, SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Ronald L. Trower appeals his conviction after a jury trial for assault in the first degree, for which he was sentenced as a prior offender to life in prison. Trower asserts that the evidence was insufficient to establish that he purposely attempted to cause serious physical injury to his infant son, and that the trial court erred in failing to intervene sua sponte when the State purportedly misstated the law during its closing argument. We affirm. Because a published opinion would have no precedential *101 value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).